                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 18-cr-00274-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER CONTINUING SURRENDER
                                   9             v.                                        DATE
                                  10     CHRISTOPHER BERRY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Christopher Berry pleaded guilty to one count of being a felon in possession, see

                                  14   18 U.S.C. § 922(g)(1) and one count of possession with intent to distribute marijuana, see 18 U.S.C.

                                  15   § 841(a)(1). ECF 47 (Plea); 44 (Superseding Indictment). Sentencing took place on February 18,

                                  16   2020, at which Mr. Berry was sentenced to 24 months in prison. ECF 57. The Court ordered Mr.

                                  17   Berry to self-surrender to the Bureau of Prisons by 2:00 p.m. on April 21, 2020. Id.

                                  18          In light of our public health directives in response to the COVID-19 national emergency, the

                                  19   Court will sua sponte continue Mr. Berry’s surrender date from April 21, 2020 to September 1,

                                  20   2020. A district court has inherent authority to stay proceedings “where such a stay would be a

                                  21   proper exercise of discretion.” Rhines v. Weber, 544 U.S. 269, 276 (2005) (citing Landis v. N. Am.

                                  22   Co., 299 U.S. 248, 254 (1936)). The seriousness of the COVID-19 national emergency is well-

                                  23   documented in the Northern District of California’s General Order No. 72, issued on March 16,

                                  24   2020 by Chief District Judge Phyllis J. Hamilton. Mr. Berry is currently not in custody, see ECF

                                  25   57, as the Government has not sought to detain him pursuant to 18 U.S.C. § 3143 as a flight risk or

                                  26   danger to the community. Under the present circumstances, the Court finds there is good cause to

                                  27   stay execution of Mr. Berry’s sentence and postpone Mr. Berry’s surrender date.

                                  28          Mr. Berry’s surrender date is hereby CONTINUED to September 1, 2020, no later than 2
                                   1   p.m. The Government is free to request the Court’s reconsideration of this Order; it must do so by

                                   2   April 3, 2020. In addition, should public health conditions later necessitate a further continuance,

                                   3   the Court will consider a request to that effect by the defendant.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: March 27, 2020

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
